Citation Nr: 1510604	
Decision Date: 03/13/15    Archive Date: 03/24/15

DOCKET NO.  10-31 737	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a right knee disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Gordon, Associate Counsel 






INTRODUCTION

The Veteran served on active duty from February 1989 to January 1992.  He has had additional service with the Army National Guard.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina that denied the claim to reopen.

In addition to the paper claims file, there is a Virtual VA and VBMS (the Veterans Benefits Management System) paperless claims file associated with the Veteran's claim.  The documents in these files have been reviewed and considered as part of this appeal.


FINDINGS OF FACT

1. In January 1993, the RO denied the Veteran's claim for service connection for a right knee disability.  The Veteran did not perfect a timely appeal. 

2. Evidence received since the January 1993 decision does not relate to unestablished facts necessary to substantiate a claim of service connection for a right knee disability and does not raise a reasonable possibility of substantiating the underlying claim.


CONCLUSIONS OF LAW

1. The January 1993 rating decision denying the claim for service connection for a right knee disability is final.  38 U.S.C.A. § 7105(a) (West 2014); 38 C.F.R.          §§ 20.302, 20.1103 (2014). 

2. Evidence received since January 1993 is not new and material.  38 U.S.C.A.           §§ 5103, 5103A, 5107, 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2014).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A.      §§ 5100, 5102, 5103, 5103A, 5107 and 5126 (West 2014) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014), describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits. 

In claims to reopen, as in this case, VA must notify the claimant of the evidence and information that is necessary to reopen the claim and notify the claimant of the evidence and information that is necessary to establish entitlement to the underlying benefit sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  To satisfy this requirement, VA is required to look at the bases for the denial in the prior decision and to provide the claimant with a notice letter that describes what evidence would be necessary to substantiate those elements required to establish service connection that were found insufficient in the previous denial.  Id.  VA's Office of General Counsel issued informal guidance interpreting the decision in Kent as requiring that the notice provided specifically identify the kind of evidence that would overcome the prior deficiency rather than simply stating the evidence must relate to the stated basis of the prior denial.  VA Gen. Couns. Mem., para. 2, 3 (June 14, 2006).

In the present case, notice was provided to the Veteran in October 2008, prior to the initial adjudication of his claim to reopen for service connection for a right knee disability.  The Board finds this notice fully complies with VA's duty to notify.  The Veteran was advised of the reasons why his claim was previously denied and that new and material evidence must be submitted that addresses the reasons for the prior denials.  He was further advised of the types of evidence he needed to submit.  Finally, he was advised of what information and evidence was necessary to substantiate the underlying service connection claim. 

In addition, the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claim.  He was told it was his responsibility to support the claim with appropriate evidence and has been given the regulations applicable to VA's duty to notify and assist.  Indeed, the Veteran submitted evidence in connection with his claim, which indicates he knew of the need to provide VA with information and evidence to support his claim.  Thus the Board finds that the purposes behind VA's notice requirement have been satisfied, and VA has satisfied its "duty to notify" the Veteran. 

With respect to VA's duty to assist, VA is only required to make reasonable efforts to obtain relevant records that a claimant has adequately identified to VA.  38 U.S.C.A. § 5103A(b)(1).  All efforts have been made to obtain relevant, identified and available evidence, and VA has notified the Veteran of any evidence that could not be obtained.  The Board notes that the claims file contains service treatment records, VA treatment records, and lay statements.

Generally, the duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  However, when a claim is one to reopen a previously decided claim, VA is not obligated to provide a medical examination or obtain a medical opinion until new and material evidence has been received.  See 38 C.F.R. § 3.159(c)(4)(iii).  Thus, the Board finds that VA has satisfied its duties to inform and assist the Veteran. 

New and Material Evidence

Although a decision is final, a claim will be reopened if new and material evidence is presented.  38 U.S.C.A. § 5108.  New and material evidence can be neither cumulative, nor redundant, of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  "New" evidence means existing evidence not previously submitted to VA.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a). 

In determining whether evidence is new and material, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The evidence need not relate specifically to the reason why the claim was last denied; rather it need only relate to any unestablished fact necessary to substantiate the claim.  Shade v. Shinseki, 24 Vet. App. 110, 118 (2010) (stating that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim is a component of the question of what is new and material evidence, rather than a separate determination).  Additionally, the phrase "raises a reasonable possibility of substantiating the claim" is meant to create a low threshold that enables, rather than precludes, reopening.  Shade, 24 Vet. App. at 117.  Reopening is required when the newly submitted evidence, combined with VA assistance and considered with the other evidence of record, raises a reasonable possibility of substantiating the claim. Shade, 24 Vet. App. at 117. 

If new and material evidence is presented, the Board shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108.  But if the RO did not reopen the claim and consider it on a direct basis, then the Board may not consider the claim on the merits unless the Veteran has waived RO consideration or the Veteran would not be prejudiced by such consideration.  Hickson v. Shinseki, 23 Vet. App. 394, 399-400 (2010) (noting that generally the Board should return a reopened claim to the RO for initial consideration, but may consider the merits of the claim where the Veteran submits a waiver or would not be prejudiced by such adjudication); Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (noting that the Board must consider whether a veteran is prejudiced by a lack of RO consideration of the merits of a claim).

Regarding the application to reopen the previously denied claim for a right knee disability, a January 1993 rating decision was the last final denial of that claim.  The Veteran was notified of the decision in a separate letter dated in February 1993 and did not express disagreement with that decision or perfect a timely appeal.  See 38 C.F.R. §§ 20.200, 20.201, 20.202.  Therefore, the RO's January 1993 denial of the claim is final as to the evidence then of record, and is not subject to revision on the same factual basis.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.302, 20.1103.

At the time of the January 1993 RO decision, the evidence of record consisted of service treatment records for the Veteran's period of service, and February and August 1992 VA examination reports.  Specifically, the medical evidence showed that while the Veteran was diagnosed with right knee patellofemoral syndrome, it was not related to his active service. 

The claim was denied in April 2009 because the new evidence submitted in support of the claim of service connection for a right knee disability did not demonstrate that the Veteran had any right knee disability while on active duty nor demonstrate a relationship between any right knee disability and military service.  The RO decision detailed that the claim for a right knee disability was previously denied in the January 1993 rating decision because service treatment records contained no evidence that the Veteran had right knee patellofemoral syndrome while on active duty or developed the condition due to military service.  

Additional evidence added to the claims file since the January 1993 decision, includes VA treatment records dated from August 2007 to March 2008, a December 1991 Memorandum for Southwest Asia Service Medal w/Bronze Star, a September 1991 copy of an ETS Physical, a November 1991 copy of Orders from the Department of the Army, and lay statements made by the Veteran.

Most of the additionally received evidence is "new" in the sense that it was not previously before the RO at the time of the January 1993 denial.  However, the new evidence is not material.  The Veteran has asserted in multiple statements that his current right knee disability is due to repetitive trauma incurred in service as a paratrooper.  According to his DD-214, the Veteran's military occupational specialty (MOS) was single channel radio operator and he was awarded the Parachutist Badge.  In a July 2010 statement made on his VA Form-9, the Veteran contended he jumped approximately 30 times during his military service.  Although a log of the Veteran's jumps has not been associated with the record, the fact that he jumped out of planes multiple times is not in dispute.  The RO, in their January 1993 decision, considered the Veteran's service treatment records during his period of service, to include his DD-214 reflecting receipt of the Parachutist Badge. The Board also points out that the Veteran stated he was "in the process of obtaining additional evidence to document the right knee injury during military service."  See July 2010 VA Form-9.  However, since then, the Veteran has not submitted any additional evidence to this effect.  

Unfortunately, none of the additional evidence includes any competent medical evidence or medical opinion that any right knee disability was the result of military service.  In sum, the evidence added to the claims file since the January 1993 RO decision is either cumulative or redundant of the evidence of record or raises no reasonable possibility of substantiating the claim for service connection for a right knee disability.  Thus, it is not material within the meaning of 38 C.F.R. § 3.156(a) and the claim is not reopened.


ORDER

New and material evidence has not been received to reopen a claim of entitlement to service connection for a right knee disability.  The appeal is denied.



______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


